Citation Nr: 0013034	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
an anxiety psychoneurosis.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and February 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In the November 1993 
rating decision, the RO denied service connection for 
residuals of a cerebral vascular accident, a respiratory 
disorder, hearing loss and tinnitus.  In the February 1994 
rating action, the RO denied entitlement to a compensable 
evaluation for the veteran's service-connected anxiety 
psychoneurosis (psychiatric disability).  The veteran timely 
appealed these determinations to the Board.

In April 1996, the Board denied a compensable evaluation for 
the veteran's anxiety psychoneurosis.  In addition, the Board 
found that the veteran failed to submit well-grounded claims 
for service connection for residuals of a cerebrovascular 
accident, a respiratory disorder, bilateral hearing loss, and 
tinnitus.  The veteran appealed to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court).  In May 1997, the Court 
granted a motion from the Office of General Counsel for the 
Secretary of VA (OGC) to remand the case to the Board.  As a 
result, when this matter was again before the Board in 
January 1998, it was remanded for further development of the 
veteran's claim for a compensable rating for his service-
connected psychiatric disability, which has been 
accomplished.  However, as the denial of that claim, as well 
as his claims for service connection for residuals of a 
cerebral vascular accident, a respiratory disorder, bilateral 
hearing loss and for tinnitus, has been continued, the case 
has been returned to the Board for further appellate 
consideration.

In March 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received later that same month.  In 
April 2000, the Board informed the veteran that it had 
requested a specialist's opinion in conjunction with the 
adjudication of his appeal, provided him a copy of that 
opinion and indicated that he was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In a signed statement, dated later 
that same month and received at the Board in May 2000, the 
veteran stated that he had no further evidence or argument to 
present, and accordingly, the Board will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Although the veteran has been diagnosed as having several 
different psychiatric disorders, the medical evidence shows 
that the veteran's service-connected psychiatric disability 
is best characterized as schizophrenia, disorganized type; 
the preponderance of the evidence further shows that the 
veteran suffers from severe cognitive impairment, diagnosed 
as dementiform illness, which is more likely than not a 
manifestation or product of his schizophrenia.

3.  The veteran's schizophrenia is manifested by gross 
impairment of his thought processes, grossly inappropriate 
behavior, disorientation as to time and place and dates, as 
well as pronounced memory loss, all of which result in total 
social and industrial inadaptability.

4.  There is no competent medical evidence that the veteran's 
service-connected schizophrenia has either caused or 
aggravated his residuals of a cerebral vascular accident, 
respiratory disorder, hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.125(b), 4.130, 4.132, 
Diagnostic Code 9201 (1996, 1999).

2.  The residuals of a cerebral vascular accident, a 
respiratory disorder, hearing loss nor tinnitus are each not 
due to or the result of the veteran's service-connected 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-connected psychiatric disorder

A.  Background

The service medical records show that the veteran was seen on 
numerous occasions during his period of active duty for 
psychiatric problems.  In August 1945, he was admitted to the 
station hospital at Camp Stoneman exhibiting tremulousness, 
tenseness, crying spells, and insomnia.  The diagnosis was 
chronic, severe, reactive depression, manifested by anxiety, 
weeping spells, and insomnia.  In September 1945, a Board of 
Medical Officers concluded that the veteran was unfit for 
military service because of psychoneurosis, and in October 
1945, the veteran was discharged from service due to his 
psychiatric disability.  In November 1945, the RO established 
service connection for "psychoneurosis, anxiety, definite 
and appreciable social and industrial capacity" and assigned 
a 10 percent evaluation, effective October 14, 1945.  

The veteran was afforded a VA neuropsychiatric examination in 
December 1947.  During the interview, the veteran reported 
that he was working as a carpenter and was making a fair 
economic adjustment to civilian life.  The examination 
revealed that the veteran was mildly confused that he and was 
unable to provide specific dates.  The physician indicated 
that the veteran exhibited mild tension and apprehension and 
that, on one occasion, "he became tearful and was compelled 
to interrupt the conversation."  The examiner reported the 
veteran said that he could not explain "this," and stated 
that he had such spells on occasion.  In addition, the 
examiner indicated that the veteran was "somewhat apathetic 
throughout the interview," although he said that he 
"improved toward the end of the examination."  Further, the 
examination disclosed that the veteran's speech, although 
relevant and coherent, was "rather inclined to 
circumstantialities."  The diagnosis was emotional 
instability reaction, with superimposed psychoneurotic 
manifestations.

The veteran was again afforded a VA neuropsychiatric 
examination in December 1949.  During the examination, he 
reported that, at times, he worried about providing for his 
family's economic security.  The veteran stated that he lived 
on a four and one-half acre tract of land, located on which 
he had a restaurant and a filling station.  He indicated that 
his wife operated the restaurant, and that both he and his 
wife ran the filling station.  The examination revealed that 
the veteran did not suffer from delusions or hallucinations.  
It was the opinion of the examiner that, despite the 
veteran's psychiatric history and the fact that he had 
completed only two and one-half years of high school, that 
the veteran was "shrewd" and had "excellent intelligence."  
In addition, he essentially reported that the veteran was 
faking his memory and nervous problems.  The examiner 
concluded that the veteran had no neuropsychiatric disease 
whatsoever.  Based on the latter examination, in December 
1949, the RO reduced the veteran's compensation to 
noncompensable, effective from March 1950.

The claims folder does not reflect any treatment for the 
veteran's psychiatric problems subsequent to the December 
1949 VA psychiatric examination until the veteran was 
afforded a June 1977 fee-basis psychiatric evaluation; 
however, in March 1977, VA medical records reflect that he 
was diagnosed as suffering from chronic brain syndrome.  In 
addition, also of record is a March 1977 medical report that 
prepared for vocational rehabilitation purposes.  In that 
report, the physician stated that the veteran "apparently 
has had some difficulty with nervous tension ever since 
military service."  The only psychiatric diagnosis was 
"neuro-psychiatric disease undiagnosed."  There 28-year gap 
in the medical evidence exists notwithstanding a September 
1977 statement from the veteran, which was received by the RO 
that same month, in which he identified the four health care 
professionals who had treated him for his psychiatric 
disability from 1949 to until that time; apparently, to date, 
no effort has been made to associate these records with the 
claims folder.

During the June 1977 examination, the veteran provided a 
history of having suffered a "nervous breakdown" while in 
the military.  The examiner indicated that when the veteran 
talked, he easily became upset.  The examiner further 
reported that, during the interview, the veteran became "so 
emotionally tense that he was unable to answer questions 
presented [to] him except by shaking his head or [by] 
pointing."  In addition, the examiner commented that the 
veteran appeared disoriented.  The examiner noted that the 
veteran said that he had lived in the United States only 
since 1941; he later reported that he moved to "this 
country" in 1926.  In addition, the veteran maintained that 
he had been raised in the Orient.  Further, although he 
indicated that his first wife had died in 1938, he was unable 
to tell the examiner how long she had been dead or how long 
he was married to his present wife.

The examiner stated that "[a]t the time he was tested, the 
claimant cooperated fairly well until he became emotionally 
upset and the examiner had to stop the examination for a 
while."  He indicated that, due to the veteran's inability 
to continue, not all of the mental status testing was 
administered.  In addition, the examiner reported that the 
veteran exhibited poor memory and was disoriented as to time, 
place and dates.  Significantly, the examiner commented that 
there was some distortion in thinking, which he explained was 
"characteristic of an individual with either organic 
difficulties and/or other psychosis."  No psychiatric 
diagnosis was offered, although the examiner commented that 
the veteran was "obviously severely disabled."  In 
addition, he doubted that the veteran was capable of managing 
his own affairs.

In January 1979, the veteran was hospitalized for 
approximately three weeks at the Fayetteville, Arkansas, VA 
Medical Center.  The hospital summary indicates that the 
veteran had a rather bland affect and that he was quite 
nervous and very verbose.  He was diagnosed as suffering from 
schizophrenia.

The veteran afforded a VA psychiatric examination in December 
1992.  The examiner described the veteran as a poor 
historian, with his memory for immediate, recent and past 
events as "uniformly poor."  The veteran's emotional 
reaction to the interview was one of considerable tearfulness 
and anger.  The examiner indicated that the veteran's mood 
was depressed.  Significantly, the examiner reported that, 
although the veteran resided in Branson, Missouri, he 
received medical care at the Shreveport, Louisiana, VA 
Medical Center, rather that at the medical facility in 
Fayetteville, Arkansas, which is located much closer to his 
home, because he was involved in an altercation at the latter 
facility.

The examiner apparently did not have the benefit of reviewing 
the claims folder prior to preparing his report.  He 
commented that the veteran presented a difficult diagnostic 
problem because of his inability to communicate well.  The 
examiner reported that the veteran clearly exhibited signs of 
depression, but opined that the depression appeared to be 
connected to his generally poor cognitive functioning.  As 
such, the examiner reasoned that the most appropriate 
diagnosis was that of an organic mood disorder of an unknown 
etiology.

In June 1993, the veteran underwent a private psychosocial 
evaluation.  The veteran reported a history of psychiatric 
problems that began during his period of military service.  
The examiner discussed the history of the veteran's 
psychiatric disability that was based on his review of those 
records.  He also noted, given the veteran's statements and 
his review of "numerous letters attesting to his value as an 
employee," his employment history, which was quite good 
prior to service.  The examiner added, however, "After his 
military experience, for whatever reason, he had much 
difficulty supporting himself and his family."

The veteran denied having hallucinations or phobias.  The 
examiner, a social worker, reported that the veteran's short-
term memory appeared intact, but that his long-term memory at 
times was vague and incomplete.  The veteran's mood was 
depressed, and at times, he became quite tearful.  The 
diagnoses were organic mood disorder and major depression.

VA outpatient treatment records, dated from November 1992 to 
December 1993, show that the veteran was seen on several 
occasions for treatment of psychiatric complaints, including 
paranoid ideation, agitation, and dementia.  The diagnoses 
included psychoneurosis with agitation and anxiety; dementia; 
and a cerebral vascular accident.

In January 1994, the veteran was afforded a VA examination at 
the Shreveport, Louisiana, VA Medical Center for the purpose 
of determining whether the veteran was so disabled as to 
qualify for housebound status or the permanent need for the 
aid and attendance of another person.  A review of the report 
shows that it contains no findings pertinent to the veteran's 
service-connected psychiatric disability.

Also of record is a multitude of lay statements, in which 
numerous affirmants, including the veteran's spouse and 
children, repeatedly and consistently describe the severity 
and longevity of the veteran's psychiatric disability.  They 
reflect that the veteran was "rude," "ill-tempered," and 
that he was "unable to get along with people."  He was also 
described as extremely mean, and reportedly abused his wife 
and children, both physically and mentally.  In addition, due 
to the veteran's psychiatric disability, his wife was "the 
breadwinner."  The statements also indicate that the 
veteran's psychiatric condition worsened over time.

In a lengthy and detailed affidavit, dated in March 1993, 
C.L.C. stated that he had known the veteran since the 1930s, 
and reported that the veteran underwent a severe psychiatric 
change during his period of military service.  He described 
the veteran as a man of enormous integrity and intellectual 
discipline.  Significantly, however, he stated, "In 1950, as 
an earth-moving contractor, I solicited [the veteran] to join 
our organization in order to utilize his skills and ability 
to work with machinery."  He stated, however, that the 
veteran was unable to perform any acceptable standard due to 
this disability.  The affiant, who indicated that he has 
remained in touch with the veteran over the years, reported 
that, since his discharge from service, the veteran has been 
unable to secure employment or support himself or his family 
to any acceptable standard.

In addition, among the lay statements of record are two that 
are dated prior to the veteran's period of service.  In a lay 
statement dated in April 1944, the affirmant stated that he 
had known the veteran for many years.  He described the 
veteran as a competent and efficient workman, and reported 
that he had worked on a number of defense projects, including 
having served a foreman of a construction site.  In the 
latter statement, dated in June 1944, the affirmant 
identified himself as an agent of the veteran's employer, the 
California Shipbuilding Corporation, and on behalf of the 
corporation, he expressed sadness over the veteran's decision 
to terminate his employment with that company.  In the 
statement, the affirmant stated, "We are vitally interested 
in your future plans, as we originally hired you into our 
[c]orporation and we would like to have you return and 
continue to give your services in helping us build Victory 
Ships."

In his statements, and in the July 1993 hearing testimony of 
his wife and son, it was reported that the veteran's current 
psychiatric disability had its onset during his period of 
active duty.  Specifically, the veteran maintained that all 
his psychiatric symptomatology, including any brain disorder, 
was etiologically related to his period of active service.

In April 1996, the Board denied a compensable evaluation for 
the veteran's service-connected psychiatric disability on the 
ground that his current psychiatric problems were not related 
to his service-connected anxiety psychoneurosis.  As noted in 
the introduction to this decision, the veteran appealed to 
the Court, and in May 1997, the Court granted a motion from 
the OGC to remand the case to the Board; the veteran did not 
oppose the motion of the OGC.  In its motion for remand, the 
OGC essentially identified seven bases that required that the 
April 1996 Board decision be vacated, and that the case be 
remanded for further development and adjudication: (1) the 
adoption by VA, effective November 7, 1996, of revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities; (2) the Board's failure to "reconcile" the 
various psychiatric diagnoses of record; (3) the length of 
time that had passed since the veteran was last afforded a VA 
psychiatric examination (December 1992); (4) the fact that 
the veteran's claims folder was apparently not available to 
the examiner who conducted the VA psychiatric examination in 
December 1992; (5) the inadequacy of the December 1992 
report; (6) the Board's consideration of the question of 
entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1); and (7) the failure by VA to obtain 
medical records that from the Social Security Administration 
(SSA).

As further noted in the introduction to this decision, in 
January 1998, the Board remanded this claim for further 
development.  That development addressed the concerns noted 
by the OGC in its motion for remand.  Subsequent to the April 
1996 Board decision, the evidence added to the record 
includes a March 1998 private psychosocial report, which is 
an addendum to the March 1993 report; a June 1998 VA 
psychiatric examination report, with addenda dated in July 
and in August 1998; an October 1998 VA psychiatric 
examination report; records from the SSA, which consist of 
copies of records and reports that were already in the claims 
folder; and statements of the veteran.

The March 1998 private report was prepared by the social 
worker that conducted the July 1993 evaluation.  He again 
examined the veteran.  In addition, he reviewed the history 
of the veteran's psychiatric disability.  The diagnosis was 
major depression that was chronic and severe.  In addition, 
the examiner opined that the disability had its onset during 
the veteran's period of military service; it appears that the 
social worker interprets the reduction of the veteran's 
evaluation of the veteran's psychiatric disability in 1950 to 
a noncompensable level as the severance of service connection 
for that disability.

In compliance with the Board's remand, the veteran was 
afforded a VA psychiatric examination in June 1998.  The 
psychiatrist (June 1998 examiner) noted at the outset of his 
report that the veteran's claims folder was not available for 
his review.  He described the veteran as "quite confused and 
an unreliable historian."  He reported that formal mental 
status testing revealed that the veteran had obvious 
cognitive deficits, most particularly in the area of recent 
and short-term memory.  The physician added that the veteran 
was accompanied by his spouse, who he said was also uncertain 
about many of the historical details, and who described most 
of his symptoms in a very generalized way.  She did report, 
however, that during the entire post-war period, the veteran 
has been unable to function, and that he has often been 
belligerent and inappropriate.  His spouse further stated 
that the veteran had been diagnosed as suffering from 
schizophrenia since the 1970s.  In addition, she described 
the veteran as "constantly anxious and confused," and said 
that he was having increasing difficulty with his memory.  
She added that the veteran was not currently receiving any 
formal psychiatric care, although, through the years, 
"general physicians" had prescribed him psychiatric 
medication.  Finally, the examiner stated that the veteran 
has apparently been unable to work throughout most of the 
post-war period.

The veteran's spouse stated that the veteran tried to work 
with a friend in "bulldozer work" in the early post-war 
period but was unable to get along with people, which was 
complicated by his impaired hearing.  The psychiatrist 
reported that a mental status examination revealed that the 
veteran was not oriented to the current year, that he thought 
Jimmy Carter was the current President, that he was unable to 
do simple calculations, and that he was unable to recall 
three objects after three minutes.  He added that the 
veteran's mood was "rather anxious" and that his thoughts 
were "rather confused."  The physician commented that the 
veteran appeared to be suffering from a thought disorder.  He 
added that there were no obvious hallucinations or delusions.  
The physician opined that the veteran's psychotic symptoms 
appear to be more that of "disorganization through the 
years."  

The psychiatrist commented that, in light of the veteran's 
inability to function throughout the post-war period and of 
having had such a massive level of dysfunction, with the only 
stressor consisting of routine military service, it appeared 
that the veteran suffered from a massive psychiatric illness 
that lead to his discharge from military service.  He further 
commented that the veteran's inability to function throughout 
the post-war period was "indeed most indicative of an 
ongoing[,] overwhelming mental illness[,] and 
schizophrenia[,] disorganized type[,] appears to fit best the 
historical description."  Significantly, the examiner 
further commented, "The patient, in addition, appears to be 
suffering from dementia[,] which may be a result of either 
end stages of his schizophrenia or [the] result of his 
cerebral vascular accident.  The psychiatrist added that the 
veteran was not competent for "VA pay purposes."  The 
diagnoses were dementia and schizophrenia, disorganized type.  
The Global Assessment of Functioning (GAF) Scale score was 
35.

Because the veteran's claims folder had not been available 
for the psychiatrist's review prior to the submission of his 
report, the RO requested that the examiner review it and 
thereafter prepare a supplemental report.  In compliance with 
the RO's request, in July 1998, the psychiatrist prepared an 
addendum to his June 1998 report.  In the addendum, he stated 
he had reviewed the claims folder, and that doing so was 
helpful because it contained past treatment and evaluation 
results.  The physician noted that the veteran had received 
many different psychiatric diagnoses through the years.  He 
added that, unfortunately, there was a 28-year gap "without 
any history of formal psychiatric diagnoses."  The examiner 
also stated that the veteran's history was complicated 
further by the ongoing change in the terminology of 
psychiatric nomenclature through the years.  He observed that 
the veteran was discharged from the military with a diagnosis 
of reactive depression; the examiner indicated he was also 
reported to have been suffering from psychoneurosis and 
anxiety.  In addition, he noted that a 1949 examination 
report reflects that it was the impression of the examiner 
that he had no psychiatric diagnosis whatsoever.  He also 
stated that, in 1977, the veteran was noted to have chronic 
brain syndrome.  The psychiatrist observed that a 1979 
hospital discharge summary reflects that the veteran was 
diagnosed as having schizophrenia.  He also indicated that 
the records show that the veteran "had difficulty with a 
cerebral vascular accident when he was somewhere in the 70s 
and the history indicates increasing difficulty with organic 
deficits through the years."  Finally, he reported that the 
veteran's history is further complicated by his hearing loss 
due to this combination of his inability to understand 
questions and his obvious confusion.

Based on his interview of the veteran and a review of these 
records, the psychiatrist reported that the most likely 
diagnosis is schizophrenia, disorganized type.  He said that 
that diagnosis would be "the best explanation for [the 
veteran's] massive level of dysfunction throughout his adult 
life.  It would appear that somewhere in the 70's the patient 
also began to have more obvious dementing processes interfere 
and that currently the primary diagnosis, in my opinion, is 
dementia."  Significantly, the examiner added, "It, again, 
may be that the patient's dementia is secondary to the end 
stages of schizophrenia and/or due to having a cerebral 
vascular accident."  Moreover, the physician stated that, in 
his view, the veteran was absolutely and totally disabled by 
this "severe mental impairment."  The psychiatrist reasoned 
that the veteran had gross impairment in thought processes 
and communications.  In addition, he noted that he "clearly 
has disorientation" to time and place.  As such, he assigned 
a GAF score of 35.  The physician reaffirmed his prior 
diagnoses of dementia and schizophrenia, disorganized type.

In August 1998, the RO requested that he prepare another 
addenda to address information that was required pursuant to 
the January 1998 Board remand.  In doing so, the RO pointed 
out to the psychiatrist the criteria required for a diagnosis 
of schizophrenia as contained in "DSM III-R and DSM II."

In response, the psychiatrist prepared an addendum dated in 
that same month.  In the report, the psychiatrist stated it 
was the purpose of the addendum to address the RO's 
continuing questions and concerns regarding his previous 
diagnoses.  He explained that the primary psychiatric 
diagnosis in this case was severe and overwhelmingly 
disabling dementia.  The examiner added that that was the 
only diagnostic certainty in this case.  He stated that, 
because of the "paucity" of direct historical evidence from 
the veteran, who he reported was no longer able to provide 
that, the fact that his wife was likewise unable to do so, as 
well as the fact that the veteran "has been variously 
diagnosed with apparently conflicting diagnoses over a period 
of more than 50 years," assessing the veteran's psychiatric 
condition was difficult.  The psychiatrist acknowledged that 
therefore, any opinion based on this evidentiary record "is 
necessarily that of ultimately an educated opinion."

The psychiatrist reaffirmed his previous diagnoses.  He 
stated that "my belief is the most helpful way to understand 
the patient's clinical course through the years is that of 
understanding that of him suffering from a form of 
[s]chizophrenia.  That is, in my view, the best diagnosis, 
which helps to explain various aspects of the clinical 
record."  In this regard, the psychiatrist stated, 

First of all[,] it would help explain the 
patient's extreme level of early 
dysfunction in the service leading to his 
discharge from the Army while he was 
still in training.  It would also help 
explain his life-long level of extreme 
social and occupational dysfunction.  It 
would also help explain the later 
diagnosis of schizophrenia granted at one 
hospitalization[,] and it would also 
provide a possible etiology to the 
patient's current dementia.

The psychiatrist stated then that, when attempting to 
reconcile conflicting diagnoses, it is best to try to find a 
diagnosis that would perhaps explain and include the 
disparate elements of all the several apparently conflicting 
diagnoses.  He said that that the diagnosis of schizophrenia 
is best able to do that.  In addition, he reported that it 
was unlikely that the veteran had a psychoneurotic anxiety 
disorder as originally diagnosed and reactive depression, 
that he subsequently became psychiatrically normal, and that 
he later became schizophrenic.  Of particular note, he 
stated, "Rather, it seems more likely that that patient had 
prodromal symptoms of [s]chizophrenia in the Army leading to 
his emotional collapse and inability to function."  

With regard to the diagnosis of schizophrenia, the physician 
explained that the diagnosis of disorganized schizophrenia is 
one that does not require more prominent psychotic symptoms 
such as hallucinations or delusions, but merely requires 
extremely disorganized speech, disorganized behavior and 
inappropriate affect.  He stated that, in his opinion, the 
veteran's symptoms "quite likely could be explained" by 
that type of schizophrenia.  The psychiatrist added that 
another type of schizophrenia, residual type, is clearly 
described in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (DSM-IV), as having less prominent aspects of 
psychotic symptoms but nonetheless continuing to cause severe 
dysfunction throughout life.  As such, he reasoned, 
"Therefore, again, it would appear to me that the diagnosis 
of disorganized type [s]chizophrenia or a prodromal phase of 
[s]chizophrenia, also described in DSM-IV, could fit the 
symptoms noted in the [claims folder]."

Significantly, the psychiatrist concluded that the previous 
diagnosis of psychoneurosis was an inaccurate, incomplete 
diagnosis.  He stated that the diagnosis of disorganized type 
schizophrenia in the past would have been described as 
hypophrenic of simple schizophrenia, describing again the 
immature and confused style rather than the "overtly 
delusional" or "ridden by hallucinations" type of 
schizophrenia."  In sum, the psychiatrist reiterated that 
the diagnosis of disorganized type schizophrenia best 
describes the veteran's clinical course through the years.  
In doing so, he acknowledged that the overwhelming 
predominant current psychiatrist condition was dementia.

In September 1998, the RO requested an opinion from a board 
of two psychiatrists ("the board").  In doing so, the RO 
reasoned, "While the opinion of [the June 1998 VA 
psychiatrist] is noted, it is not supported by any objective 
facts in the available record."  Pursuant to the RO's 
request, the veteran's claims folder, consisting of three 
volumes, was sent to a board of two VA examiners for review.  
According to the October 1998 report, that review included 
"rating issue reports," 1946 and 1949 VA psychiatric 
examination reports, a private report dated in June 1977, a 
July 1993 psychosocial evaluation, a 1994 report, letters 
from two of the veteran's stepchildren and the August 1998 
addendum to the June 1998 VA psychiatric examination report.  

At the outset of the report, the board noted that a review of 
the first volume of the claims folder showed that the veteran 
was initially diagnosed as having psychoneurosis and reactive 
depression.  The board indicated that the DSM-IV criteria for 
anxiety had been reviewed, and it was found that the veteran 
had only two symptoms, difficulty concentrating and 
irritability, and as such does not satisfy the criteria for 
that diagnosis."  The board also noted that the veteran 
fulfilled only four of the criteria for depression.  As a 
result, the board opined that the diagnosis should be changed 
to that of a dysthymic disorder.

Next, the board indicated, "There is nothing in the chart to 
indicate that the veteran had any active treatment between 
1950 and 1977 to substantiate any continuing diagnosis of the 
development of another problem."  The board added 

The veteran must have been functioning 
well enough to be able to run a store 
during this period that he is claiming.  
Although he clearly suffers from "mood 
swings[,]" and his stepdaughter 
indicates child abuse, rage and extreme 
anger, nobody has treated the patient at 
this point and no other symptoms were 
substantiated.

In addition, the board stated, "The next excerpt in this 
volume showed 'old cerebrovascular accident which was 
considered a nonservice-connected disability and a mention of 
an organic mood disorder.'"

According to the board, a review of the second volume 
revealed that, according to the letters from his two 
stepchildren, they were subjected to mental and physical 
abuse; the letters also reflect that the veteran was prone to 
mood swings and intense paranoia.  It was commented that that 
might represent a mood disorder, "but whether the patient 
was bipolar or paranoid schizophrenic cannot be proven 
because no psychiatric examination was done."

The board also reported that the veteran was diagnosed as 
having an organic mood disorder in 1993; however, it was 
noted that that diagnosis does not exist in DSM-IV.  The 
board offered that the January 1994 examination report 
indicates that the veteran had left-sided weakness, paranoid 
ideations and dementia.

The board's review of the third volume of the claims file 
revealed that a 1977 report indicates that the veteran was 
noted to be disoriented and to have a poor memory.  The 
diagnosis was evidence of a psychosis and mild neural 
impairment.  The board observed that in 1993, the veteran was 
diagnosed as having a mood disorder.

Further, the board described the June 1993 private 
psychosocial evaluation as "not very impressive."  The 
board offered that it "made a sweeping conclusion" that the 
veteran's psychiatric disorder was related to his period of 
military service "without any basis."  The board commented 
that "whoever made this evaluation probably had an emotional 
identification with this patient."

The board found that there was "a lack of evidence" that 
either the veteran's cerebral vascular accident and his 
chronic brain syndrome "was a continuation of the 'old 
problem' since 1950 except for two letters from his two 
letters from his two stepchildren which failed to make the 
connection clear."  The board offered its medical opinion 
that there was no etiological relationship between 
[presumably the cerebral vascular accident and his chronic 
brain syndrome] and the "so called psychoneurosis 
diagnosis."

With regard to the board's discussion of the June 1998 VA 
psychiatric examination report and the July and August 1998 
addenda, the discussion was as follows:  

Last, but not least, is the report 
prepared by the [June 1998 VA 
psychiatrist] about the possibility of 
expansion of the illness and the probable 
diagnosis of schizophrenia.  Reviewing 
the criteria for disorganized 
schizophrenia, it is clear that the 
patient does not meet the criteria.  
Although he had disorganized behavior, he 
did not fulfill the other criteria like 
disorganized speech.  He had no delusions 
or hallucinations.  His affect was not 
described; i.e. no negative symptoms of 
like flattening of affect.

The board concluded that, based on its review of the records 
and in light of the veteran's "allegations," the diagnosis 
should be changed from anxiety neurosis and reactive 
depression to fit the DSM-IV classification of a dysthymic 
disorder due to the veteran's depressed mood, insomnia and 
poor concentration.  The board added that it agreed with the 
reduction of the evaluation of the veteran's service-
connected disability in 1950 based on the December 1949 VA 
psychiatric examination report.  The board further stated 
that, "[a]s far as the nonservice-connected disorder," the 
veteran's symptoms fulfill the criteria for a mood disorder 
due to old cerebrovascular accident because he suffers from 
disorientation, depressed mood, decreased interests and 
irritability.  In sum, the board concluded that the veteran 
did not have an Axis I diagnosis that is etiologically 
related to his service-connected disability..

In March 2000, the Board requested the opinion of a medical 
specialist from VHA to resolve the conflicting opinions of 
record on the nature and extent of the veteran's service-
connected psychiatric disability; that opinion was received 
later that same month.  Following a comprehensive review of 
the claims file, and a detailed discussion of the veteran's 
pertinent medical history, the specialist concluded that the 
veteran more likely than not suffered from schizophrenia, 
undifferentiated type, during or within one year following 
his discharge from service.  In doing so, he indicated that 
he based his opinion on the complaints, findings, diagnosis 
and treatment noted during service.  The specialist opined 
that "the diagnosis of psychoneurosis given in the 1940s in 
retrospect was not the correct diagnosis."  In addition, he 
reported that the understanding of schizophrenia at the time 
of the initial diagnosis was "incomplete," and then 
explained how the veteran's symptomatology, beginning in the 
1940s, satisfied the criteria set forth in DSM-IV for 
schizophrenia.  

In response to the Board's inquiry regarding the appropriate 
characterization of all psychiatric disability currently 
manifested, the specialist indicated that the veteran 
suffered only from schizophrenia, undifferentiated type.  
Further, with regard to the Board's question regarding 
whether the veteran had dementia, and if so, whether it was 
related to his service-connected psychiatric disability, the 
physician stated that cognitive impairment was a recognized 
aspect of the illness of schizophrenia, and that such was 
more likely to appear as a dementiform illness as a patient 
with schizophrenia ages.  Thereafter, the specialist 
indicated that "100 percent" of the veteran's cognitive 
impairment, which he reported had worsened in recent decades, 
was more likely than not related to his schizophrenia.  In 
this regard, he explained that there was no clear indication 
in the record showing that the veteran suffered from any 
other neurological disease.  The specialist further stated 
that the veteran's "schizophrenia-related cognitive 
impairments" apparently "worsened and became more 
manifest" in the 1970s, and noted that the veteran was 
diagnosed as having chronic brain syndrome in April 1977.  
The physician indicated that the diagnosis reflected his 
impaired intellectual functioning.  Moreover, citing to the 
finding on the June 1977 psychological examination that the 
veteran was "obviously severely disabled," the physician 
stated that that was related to his cognitive impairment, 
which was more likely than not attributable to his 
schizophrenia.  

In response to the Board's inquiry regarding the current 
severity of his psychiatric impairment, the specialist stated 
that the veteran was rendered totally unemployable due to 
psychiatric impairment.  The physician also indicated that it 
was more likely than not neither medically possible nor 
feasible to separate the symptoms of the veteran's service-
connected psychiatric disability (schizophrenia) from those 
attributable to any other psychiatric disability that might 
be present.  Finally, with respect to the veteran's cerebral 
vascular accident, the specialist questioned whether the 
veteran ever had one because there was no medical evidence 
supporting such a diagnosis.  In this regard, he reported 
that there was no CT scan or MRI report in the claims folder 
that supported such a diagnosis.  In any event, he 
acknowledged that the veteran had reported that he had had a 
cerebral vascular accident, although he noted that at one 
point, the veteran indicated that the cerebral vascular 
accident had occurred in 1926.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for his 
service-connected psychiatric disability is plausible and 
capable of substantiation, and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.  

In this regard, the Board notes that the medical evidence of 
record includes the service medical records, December 1947 
and December 1949 VA examination reports; VA medical records 
and reports dated in March and June 1977; a January 1979 VA 
hospitalization report; VA examination reports dated in 
December 1992; a private psychiatric evaluation, dated in 
July 1993, with an addendum dated in March 1998; VA 
outpatient treatment records, dated from November 1992 to 
December 1993; the transcript of the July 1993 RO hearing; 
the report of the January 1994 VA examination that was 
conducted for the purpose of determining whether the veteran 
was so disabled as to qualify for housebound status or the 
permanent need for the aid and attendance of another person; 
the June 1998 VA psychiatric examination report, with addenda 
dated in July and August 1998; the October 1998 VA medical 
report; the March 2000 VHA opinion; and numerous lay 
statements.  However, in a September 1977 statement, the 
veteran identified the four health care professionals who 
treated his psychiatric disability from 1949 to that time.  
Further, during the June 1998 examination, the veteran's 
spouse reported that although the veteran was not currently 
receiving any formal psychiatric care, he had been prescribed 
psychiatric medication by "general physicians" through the 
years.  To date, records of such treatment have not been 
associated with the claims folder.  However, given the fact 
that the Board has reached a favorable disposition in the 
current appeal (the assignment of a 100 percent schedular 
rating for his service-connected psychiatric disability), the 
Board finds that the veteran is not prejudiced by its review 
of the claim on the basis of the current record.  See Allday 
v. Brown, 7 Vet. App. 517, 530 (1995) (the duty to assist 
does not extend to seeking records that would make no 
difference in the outcome of this appeal).

A.  Nature of the service-connected psychiatric disability

The veteran's service-connected psychiatric disorder has been 
characterized as anxiety psychoneurosis and rated as 
noncompensably disabling under Diagnostic Code 9400 since 
March 1, 1950.  The Board notes, however, that the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  Further, as recognized by the RO, 
regulations provide that if the diagnosis of a mental 
disorder is changed, VA shall determine whether the new 
diagnosis represents a progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  See 38 C.F.R. § 4.125(b).

Based on a careful review of the record, the Board determines 
that, the preponderance of the evidence establishes that the 
veteran's psychiatric disability was initially misdiagnosed 
as anxiety psychoneurosis, and that the psychiatric 
disability that had its onset in service, and shown 
presently, is best characterized as schizophrenia, 
disorganized type.  The Board further finds that the 
preponderance of the evidence shows that veteran's severe 
cognitive impairment, alternatively diagnosed as dementiform 
illness and dementia, is more likely than not a manifestation 
or product of his schizophrenia.

In explaining the bases for these determinations, the Board 
notes, initially, that the Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
doing so, the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Id. at 30; Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As discussed above, because the Board was presented with 
conflicting medical evidence regarding the correct diagnosis 
of the veteran's current psychiatric impairment, as well as 
its relationship to his period of service, in March 2000, the 
Board requested the opinion of a medical specialist from VHA, 
was received later that same month.  

Prior to the March 2000 request, the Board was presented with 
the conclusion of the June 1998 examiner, who opined that the 
veteran's symptomatology, beginning during his period of 
military service and continuing to the present, could best be 
explained by a diagnosis of schizophrenia, disorganized type.  
He further reported that the veteran's current primary 
psychiatric diagnosis was severe and overwhelming dementia, 
which he indicated, might well be secondary to his 
schizophrenia.  The Board was also presented with the 
contrary opinion offered by the October 1998 board of 
psychiatrists.  The board opined that the veteran did not 
have schizophrenia, or any Axis I diagnosis that is 
etiologically related to his service-connected disability.  

Following a review of the claims file and a detailed 
discussion of the pertinent medical facts, the VHA specialist 
concluded that the veteran more likely than not suffered from 
schizophrenia, undifferentiated type, during or within one 
year following his discharge from service.  In doing so, he 
indicated that he based his opinion on the complaints, 
findings, diagnosis and treatment noted during service.  
Moreover, the physician opined that "the diagnosis of 
psychoneurosis given in the 1940s in retrospect was not the 
correct diagnosis."  In addition, he reported that the 
understanding of schizophrenia at the time of the initial 
diagnosis was "incomplete," and then explained how the 
veteran's symptomatology, beginning in the 1940s, satisfied 
the criteria set forth in DSM-IV for schizophrenia.  

Moreover, in response to the Board's inquiry regarding the 
appropriate characterization of all psychiatric disability 
currently manifested, the specialist responded that the 
veteran suffered only from schizophrenia, undifferentiated 
type.  In addition, with respect to the Board's question 
regarding whether the veteran had dementia, and if so, 
whether such was related to his service-connected psychiatric 
disability, the specialist stated that cognitive impairment 
was a recognized aspect of the illness of schizophrenia, and 
that it was more likely to appear as a dementiform illness as 
a patient with schizophrenia ages.  Thereafter, the 
specialist indicated that "100 percent" of the veteran's 
cognitive impairment, which he reported had worsened in 
recent decades, was more likely than not related to his 
schizophrenia.  

In light of the foregoing, particularly, the March 2000 
opinion expressed by the VHA specialist which resolves the 
prior conflicting medical evidence, the Board finds that the 
preponderance of the evidence establishes that the veteran 
suffers from schizophrenia, undifferentiated type, and that 
this disorder was first manifested in-service or within one 
year from his discharge.  Moreover, the Board further finds 
that the most persuasive evidence shows that the veteran's 
cognitive impairment is best explained as dementiform 
illness, which as noted above is more likely than not a 
manifestation, or product, or his service-connected 
schizophrenia.

B.  Severity of the service-connected schizophrenia

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since November 7, 1996, 
under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  Further, in this case, although the RO 
has not considered the claim under the former and revised 
criteria under Diagnostic Code 9201, there is no prejudice to 
the veteran in the Board doing so in light of the favorable 
disposition of the increased rating claim, as set forth 
below.  

Schizophrenia, disorganized type, is evaluated under 
Diagnostic Code 9201 of the Rating Schedule.  Under the 
former criteria, a noncompensable evaluation was warranted 
when the psychosis was in full remission.  A 10 percent 
rating required mild impairment of social and industrial 
adaptability.  A 30 percent evaluation was warranted when 
there was definite impairment of social and industrial 
adaptability.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
representing a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 
Vet. App. 301 (1993).  

A 50 percent evaluation required considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
was warranted when the psychoneurotic symptoms were of such 
severity that they were productive of severe social and 
industrial adaptability.  A 100 percent evaluation required 
active psychotic manifestations that were of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9201.  

Under the revised criteria, a noncompensable rating is 
warranted when schizophrenia has been formally diagnosed, but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation for schizophrenia 
requires that the occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for schizophrenia when 
it is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation is warranted for schizophrenia when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted when a veteran's schizophrenia 
creates occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In this case, the Board finds that the current severity of 
the veteran's service-connected schizophrenia, disorganized 
type, clearly satisfies the criteria for a 100 percent 
rating, under both the criteria in effect prior to November 
7, 1996, and the revised criteria that became effective on 
that date.  In reaching this conclusion, the Board notes that 
the medical evidence shows that the veteran is totally 
disabled due to his psychiatric disability.  The June 1998 
psychiatrist assigned a GAF score of 35, which he explained 
represented his finding of that the veteran was absolutely 
and totally disabled due to severe mental impairment.  He 
reported that the schizophrenia had resulted in a massive 
level of dysfunction throughout his adult life.  The June 
1998 psychiatrist also noted that the veteran had gross 
impairment of thought processes and communications and was 
disoriented to time and place.  In this regard, the Board 
observes that mental status testing conducted at that time 
revealed that the veteran was not oriented to the current 
year and was not able to recall three objects after three 
minutes.  Further, although the October 1998 board report did 
not offer an opinion concerning the effect of the veteran's 
psychiatric disability on his employability, the VHA 
specialist who reviewed the claims folder at the Board's 
request stated that the veteran's psychiatric impairment 
rendered him totally unemployable.

As regards the question of the degree of impairment possibly 
due to nonservice-connected psychiatric disability, the Board 
notes that the June 1998 examiner stated that the veteran's 
most serious current psychiatric disability was dementia, 
which he indicated that might well be etiologically related 
to his schizophrenia.  To clarify the matter, as noted above, 
the Board requested that the VHA specialist offer an opinion 
with respect to the relationship, if any, between the 
veteran's dementia and his schizophrenia.  That physician 
first stated that the only psychiatric disability from which 
the veteran suffered was schizophrenia, undifferentiated 
type.  The specialist thereafter explained that cognitive 
impairment was a recognized aspect of the illness of 
schizophrenia, and that it was more likely to appear as a 
dementiform illness as a patient with schizophrenia ages.  
Further, the VHA specialist indicated that it was likely that 
"100 percent" of the veteran's cognitive impairment was due 
to his schizophrenia, undifferentiated type, i.e., that such 
pathology was a component of his service-connected 
schizophrenia rather than a secondary disorder.  As such, 
because the Board finds that the most persuasive evidence 
shows that veteran's cognitive impairment is more likely than 
not a manifestation or product of his service-connected 
disability rather than a secondary disorder, such pathology 
must be considered in evaluating the degree of severity of 
his service-connected disability.  As such, a total schedular 
evaluation is warranted.

II.  Secondary service connection claims

Also before the Board are the veteran's claims for service 
connection for the residuals of a cerebral vascular accident, 
a respiratory disorder, hearing loss and tinnitus, each 
asserted on the basis that they are secondary to his service-
connected psychiatric disability.  Regulations provide that 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury. .. " 38 C.F.R. § 3.310(a) (1998); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

As noted by the Board in the January 1998 remand, the Court, 
through the joint motion to remand, stated, "Although the 
Appellant's statements do not link his nonservice-connected 
disorders to his service-connected nervous disorder, it was 
sufficient to trigger the VA's duty to assist the Appellant 
in developing his claim for secondary service connection 
based on aggravation."  The Board therefore noted that, 
despite the absence of any medical evidence linking the 
veteran's claimed disabilities to service or to his service-
connected psychiatric disability, it had been determined that 
the veteran's statement alone were sufficient to make his 
secondary service connection claims well grounded.  Thus, 
pursuant to the duty to assist, VA was required to develop 
the veteran's claims for service connection as if they were 
well grounded.  Accordingly, the duty to assist required that 
VA obtain an opinion as to the etiology of the residuals of 
the veteran's cerebral vascular accident and his respiratory 
disorder, hearing loss and tinnitus, as secondary to his 
service-connected schizophrenia.  See 38 U.S.C.A. § 5107(a); 
Pond v. West, 12 Vet. App. 341, 346 (1999); Goss v. Brown, 9 
Vet. App. 109, 115 (1996).  

As discussed in detail above, the veteran suffers from severe 
psychiatric impairment; indeed, in his initial report, the 
June 1998 psychiatrist described him as a quite confused and 
an unreliable historian.  In addition, in his July 1998 
addendum, the June 1998 examiner noted that the veteran was 
unable to understand the questions posed to him due to his 
"obvious confusion."  As such, the Board concluded that 
VA's duty to assist would best be discharged by seeking the 
opinion of the VHA specialist, who as discussed above, 
reviewed the veteran's claims folder and offered opinions on 
the veteran historical and current psychiatric diagnoses, as 
well as the current nature and severity of his psychiatric 
impairment.  See 38 C.F.R. § 20.901(a) (1999).  As such, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).

As the RO noted in the November 1993 rating action that 
denied service connection for the residuals of a cerebral 
vascular accident, a respiratory disorder, hearing loss and 
tinnitus, a review of the service and post-service medical 
evidence shows that the veteran did not suffer from any of 
these disabilities during service or for many years 
thereafter.  Moreover, the veteran does not contend 
otherwise.  Rather, he asserts that service connection for 
each of these disabilities is warranted on the basis that his 
residuals of a cerebral vascular accident, a respiratory 
disorder, hearing loss and tinnitus were all either caused or 
aggravated by his service-connected psychiatric disability.  
As such, the only issue on appeal is whether there is any 
competent medical evidence that establishes a relationship 
between the veteran's schizophrenia and the four disabilities 
for which he seeks secondary service connection.

In the joint motion, the parties acknowledged that there was 
no medical evidence in the claims folder linking any of the 
claimed disabilities with his service-connected psychiatric 
disability.  In granting the joint motion, however, the Court 
instructed VA to support its determination of these service 
connection claims on an independent medical basis, rather 
than on the absence of such a link.  Towards this end, in 
March 2000, VA requested that, after reviewing the veteran's 
claims folder, that the specialist offer opinion as whether 
there was any relationship between the veteran's service-
connected psychiatric disability and his cerebrovascular 
accident, respiratory disorder, hearing loss and tinnitus.  
In this regard, the Board indicated that the specialist, in 
offering the requested opinion, should specifically state 
whether any or all of the each of the disabilities for which 
the veteran was seeking secondary service connection were 
either caused or aggravated by the service-connected 
psychiatric disability.

After reviewing the pertinent records in the claims folder, 
the specialist responded that, notwithstanding the veteran's 
statement that he suffered a cerebral vascular accident, 
there was no competent medical evidence of record, such as CT 
scan or an MRI report, showing that he did.  He added, 
however, that even assuming, arguendo, that the veteran 
indeed suffered a cerebral vascular accident, it was not at 
least as likely as not that any of the claimed secondary 
conditions, i.e., residuals of a cerebral vascular accident, 
a respiratory disorder, hearing loss or tinnitus, were 
related to his service-connected schizophrenia.  Further, he 
opined that none of the claimed secondary conditions would be 
caused or aggravated by his schizophrenia.

Moreover, as noted in the introduction to this decision, the 
Board provided the veteran a copy of the VHA specialist's 
March 2000 report and invited him to present additional 
evidence or argument in support of his secondary service 
connection claims.  However, in a signed statement, he 
indicated that he did not wish to do so (notwithstanding the 
specialist's negative opinion on the question of the 
relationship between his service-connected psychiatric 
disability and his other claimed disabilities, and that the 
record contains no other competent medical evidence or 
opinion on this question).  

Although the veteran may well believe that he currently 
suffers from the residuals of a cerebral vascular accident, a 
respiratory disorder, hearing loss and tinnitus, and that 
each condition is related to his service-connected 
schizophrenia, where, as here, the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Anderson v. 
West, 12 Vet. App. 491, 496 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).  Because a lay person does not possess 
the appropriate medical training and expertise necessary to 
render a competent opinion on a medical matter (such as the 
cause(s) of, or diagnoses for, his claimed secondary 
conditions), lay statements and testimony, standing alone, 
cannot serve as a sufficient predicate upon which to grant 
service connection.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In light of the foregoing, the Board finds that, as the 
residuals of a cerebral vascular accident, a respiratory 
disorder, hearing loss and tinnitus were neither caused nor 
chronically worsened by his service-connected schizophrenia, 
the criteria for secondary service connection are not met.  
In reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for schizophrenia is 
granted.

Service connection for residuals of a cerebral vascular 
accident, a respiratory disorder, hearing loss and tinnitus, 
each claimed as secondary to the veteran's service-connected 
psychiatric disability, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

